     Case 4:20-cv-00204-RSB-CLR Document 37 Filed 10/27/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

DOUGLAS SMITH,                        )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )            CV420-204
                                      )
C.R. BARD, INC. AND                   )
BARD PERIPHERAL                       )
VASCULAR, INC.                        )
                                      )
      Defendants.                     )

                                    ORDER

      This medical-product-defect case was transferred from the United

States District Court for the Northern District of Texas. See doc. 25

(Transfer Order).      Defendant McKesson Corporation was voluntarily

dismissed from this action. 1 Doc. 35. The parties now move, jointly, to

stay this case pending settlement negotiations. See doc. 36. The Court

GRANTS the motion, doc. 36, and STAYS all deadlines in this case for

ninety days from the date of this Order, i.e., January 25, 2021. On that

date, the Clerk is DIRECTED to lift the stay. By no later than January

25, 2021, the parties must either file their stipulation of dismissal or a joint



1
  Since McKesson is no longer a party to this action, its pending Motion to Dismiss,
doc. 8, is moot. The Clerk is DIRECTED to administratively terminate the motion.
     Case 4:20-cv-00204-RSB-CLR Document 37 Filed 10/27/20 Page 2 of 2




status report including: (1) the status of any ongoing settlement

negotiations, (2) the information otherwise required by Federal Rule of

Civil Procedure 26(f), and (3) whether the defendants’ currently pending

motion to dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(2),

doc. 2, is not moot.

      SO ORDERED, this 27th day
                             ay of October, 2020.

                                  ______________________________
                                  __
                                   ____________________________
                                  CHR      E L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                          HER
                                  UNITED STATES MAGISTRATE JUD
                                                            UDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
